DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 03/18/2022. 
Applicant has elected species A (PGPub, paragraph 49) - a blockchain trading method performed by a blockchain platform, first bank end and second bank end, an embodiment corresponding to claims 1-6. 
Claims 7-10, however, corresponds to species B - a blockchain platform (PGPub, fig. 1, item 100; paragraph 23).
Hence, examiner has chosen to examine the elected Species A (PGPub, paragraph 28) that includes claims 1-6. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings filed on 09/26/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
5.	In Fig. 1, item 301 “user end” should be corrected to “dealer end”.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

6.	Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Intended Use
7.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
8.	Claim 1 recites “when the second bank end… to liquidate the token using the block chain platform”.
	Claim 2 recites “… for verification and storage…”
Not Positively Recited
9.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “when the first bank end … wherein the token is sent to the user end via the first bank end;” and “verifying… wherein the token activated information is recorded by the block chain platform…”
Optional Language
10.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
11.	Claim 1 recites “when the first bank end receives a token obtaining request initiated from a user end…; if the token spending request is passed verification by the block chain platform…; when the second bank end initiates a token liquidation request for the dealer end to the block chain platform…; when the first bank end liquidates the token according to the token trading information…” 
Claim 2 recites “… when the block chain platform records the token activated information…” 
Claim 3 recites “if the token spending request verified by the block chain corresponds to a first quota…” 	Claim 4 recites “when the effective period expires…”
Claim 5 recites “when the effective period expires…” 
Claim 6 recites “when the first bank end liquidates the token according to the token trading information …”
	The underlined limitations represent optional language and are not given patentable weight.

Claim Rejections - 35 USC §101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
14.	Claim 1 language “when the first bank…”, “if the token…”, “when the second bank initiates…” and “when the first bank…” are optional, therefore, giving the claim its BRI the claim lacks method steps and by definition abstract (2106.03 I “A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts…”).
15.	Although claim 1 do not fall within a statutory category, the full analysis is going to be performed. 
16.	In the instant case, claim 1 is directed to a “block chain trading method”. 
17.	Claims are directed to the abstract idea of “block chain trading method” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “when the first bank end receives a token obtaining request initiated from a user end, activating a token corresponding to the user end … wherein the token is sent to the user end via the first bank end; verifying the token spending request according to the token activated information corresponding to the token … wherein the token activated information is recorded … and the token spending request is a request initiated by the user end to a dealer end; if the token spending request is passed verification … recording the token trading information corresponding to the token …; when the second bank end initiates a token liquidation request for the dealer end … sending the token trading information to the first bank end to liquidate the token …; and when the first bank end liquidates the token according to the token trading information, recording the token liquidation request and retrieving the token …” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
18.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “block chain platform” and “a plurality of nodes” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of block chain trading method.  
19.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of block chain trading method using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
20.	Hence, claims are not patent eligible.
21.	Dependent claim 2 describes the block chain platform and a plurality of nodes that store the variety of tokens. Dependent claim 3 describes the token having first and second quotas. Dependent claims 4 and 5 describe the steps when the token’s effective period expires. Dependent claim 6 describes the first bank steps when the token is liquidated. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
22.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
23.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112

24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

25.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
26.	Claim 1 recites “when the first bank end liquidates the token…” 
According to the claim, the user end has the token (“when the first bank… wherein the token is sent to the user…”). However, the Specification does not disclose how the first bank end liquidates a token at the user end (See paras 44-47). 
Claim 2 recites “… the token liquidation information is sent … for verification and storage through peer-to-peer encryption protection”. 
However, the Specification (paragraph 46) discloses only “… the token spending request is protected by peer-to-peer encryption”.
27.	The underlined limitations should have the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, (MPEP 2161.01(I)).
28.	Claim 3-6 are rejected under the same rationale as claim 1 because claims 3-6 inherit the deficiencies of claim 1 due to their dependency.

29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

30.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of antecedent basis
31.	Claim 1 recites the limitations “the token spending request”, “the token activated information”, and “the token using the block chain platform” in paragraph starting with “verifying…” There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the token trading information” in paragraph starting with “if the token …” There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the token according to the token trading information” and “the token liquidation request” in last paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the token liquidation information”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the token” in first paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the block chain” in second paragraph. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the user end using the first bank end” at the end of paragraph. There is insufficient antecedent basis for this limitation in the claim.
Unclear scope
32.	According to the preamble of claim 1, the method is performed by the block chain platform, first bank end and second bank end. However, the claim also recites steps performed by the user end “verifying… and the token spending request is a request initiated by the user end to a dealer end”
33.	Claim 1 recites “when the first bank end liquidates the token…” therefore the token is 
destroyed. However, the limitation subsequently recites “… and retrieving the token using the
block chain platform”. However, this is not possible as the token no longer exists.
For examination purposes underlined limitation does not considered.
34.	It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. MPEP 2173.02 (I-III). 
35.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
36.	Claim 1 recites “when the first bank … activating a token …; verifying the token spending request …; if the token spending … recording the token …; when the second bank… sending the token …; and when the first bank … recording the token…”
	Claim 2 recites “… when …and the token liquidation information is sent…”
	Claim 4 recites “when … retrieving … and returning …”
	Claim 5 recites “when … retrieving … and deducting …”
37.	The claims do not identify what performs mentioned above underlined steps, therefore the claims are not in line with the Specification (PGPub, paragraphs 30, 32, 33, 43, 45, 48). It is unclear what performs method steps (See MPEP 2173.02 (I-III). 
38.	Claim 6 is rejected under the same rationale as claim 1 because claim 6 inherit the deficiencies of claim 1 due to its dependency.
Claim Rejections - 35 USC § 102
39.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
40.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


41.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170109744A1 to Wilkins et al.
42.	As per claim 1: 
Wilkins et al. discloses the following limitations:
a block chain platform (Fig.1, item 125) 
a first bank end (Fig.1, item 130) 
a second bank end (Fig.1, item 135)
Claim 1 limitations “when the first bank end receives a token obtaining request initiated from a user end…” and subsequent limitations “verifying the token spending request…; if the token spending request is passed …; when the second bank end initiates …; and when the first bank end liquidates …” may not occur because the first bank end may not receive the token obtaining request initiated from a user end.
Claim has optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
43.	As per claims 2, 3, 4, 5, and 6 limitations “… when the block chain platform records …”, “if the token spending request verified …”, “when the effective period expires …”, “when the effective period expires …”, and “when the first bank end liquidates …” respectively, are optional language as well.
Conclusion
44.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180225640A1 - Chapman – Discloses systems and methods for generating a digital payment token associated with a payor-user indicating the status of a payment obligation of the payor-user and a first block containing the digital payment token and append the first block to a blockchain.
US20120150669A1 – Langley et al. – Discloses a system and method for remitting payment from a consumer's credit or stored value account by digital presentations of account information.
	US10027658B1 – Schwarz et al. – Discloses systems and methods for providing security tokens to cloud-based assets on demand wherein operations performed in the disclosed embodiments include receiving a prompt from a cloud-based asset indicating that the cloud-based asset is seeking to communicate with an access-controlled resource.
	US20200118204A1 – Chakraborty et al. – Discloses method for effecting financial transactions a first party obtains cash from a second party wherein one first time-location pair relating to the first party is determined, based on data accessible by an application running on a mobile device of the first party.

45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANULLA ABDULLAEV/            Examiner, Art Unit 3692                                    

/CALVIN L HEWITT II/            Supervisory Patent Examiner, Art Unit 3692